There can be but one lien for taxes that is superior to all other liens. My construction of our statute is not that eachannual assessment for taxes creates a separate lien for the particular assessment made, but that the statute itself creates a single blanket first lien on all property, real and personal, for the purposes of tax enforcement as to all unpaid taxes. In fact, the precise language of the statute is that "this chapter" (meaning the *Page 235 
chapter on taxation) shall create a (single) lien upon property for the purposes "thereof" (namely, for the purposes of taxation). See Sections 894 and 896 C. G. L., 696 R. G. S.
The statute means that the statutory provisions for taxationex proprio vigore create a single lien superior to all others. This lien is effective as to all, and for any and all, unpaid State, county and municipal taxes that are either: (1) presently due, or that (2) may in the future become due and payable on the taxed subject. Thus there is but one lien, notwithstanding there may be a series of unpaid installments of assessed taxes that each year's assessment represents.
There are at least two separate provisions of law authorizing foreclosure of a statutory tax lien. The most important of these is Chapter 14572. The principal advantage of a proceeding under Chapter 14572, Acts of 1929, is that attorney's fees may be recovered as a penalty against the delinquent property. As a consideration for allowance of a recovery of attorney's fees, Chapter 14572 imposes certain added burdens on complainant. One of these burdens is that as a condition to the filing of his bill of complaint, he shall pay up all subsequent certificates and omitted taxes that have accrued on the land upon which the foreclosure is prayed.
This requirement was no doubt imposed to insure the public authorities a steady flow of current revenue while permitting the certificate or tax deed holder to proceed with his foreclosure as to all prior certificates and taxes by merely making the lien holders parties to the suit. For example: Taxes may have become delinquent for 1925, 1926, 1927, 1928, 1929 and 1930. As many different certificates in the hands of as many different holders may have been sold for *Page 236 
these several year's taxes. Yet, under Chapter 14572, Acts of 1929, a purchaser could acquire the 1931 certificate, hold it for two years and in 1933, by paying 1932 and 1933 subsequent taxes (or certificates issued therefor) could proceed to have the single lien for unpaid taxes for 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932 and 1933 foreclosed in a single suit. Or as an alternative, he might pray simply that his 1931 installment certificate be foreclosed subject to the previous certificates, if he should so elect.
The latter course might be more advantageous to pursue in some cases; for example, in the case of a tax certificate acquired on a residence property which the certificate holder did not want to divest the owner of to satisfy his demand, unless absolutely necessary, but which demand for his own particular certificate he might wish to coerce payment of by instituting legal proceedings against the home owner liable for the particular delinquent certificate. Accordingly, the statutes allow for several alternative methods of tax foreclosure, the legislative intent being to provide for adequate tax enforcement without undue harshness to either tax certificate purchasers or to delinquent taxpayers.
The rule referred to and stated in 3 Cooley on Taxation (4th Ed.) par. 1242, page 2473, as follows:
" 'Tax-liens,' it is said, 'take priority in the reverse order of other liens. As to all other liens the first in order of time is prima facie superior to those of a later date. In the case of tax-liens, however, the "last shall be first and the first last." The general and universal rule is that in proceedings in rem to enforce the payment of taxes the last tax levied and sought to be enforced is superior and paramount to the lien of all other taxes, claims, or titles.' This rule is well settled," is limited to cases wherein the proceeding to enforce the tax is wholly an in rem proceeding. There *Page 237 
must be involved several separate, different and distinct tax liens of different dates, else the rule has no application.
In Florida our tax foreclosure proceeding is quasi in rem and not wholly in rem. And unlike the law of other states, our law does not make the statutory lien for taxes depend upon either the entry, or validity of a particular year's formal annual assessment. The tax lien is created and comes into existence eoinstanti a liability for unpaid (whether assessed or not) taxes accrues against taxable property. It is dischargeable only by payment in full of all taxes that in law can be and should have been assessed and collected against the property during the period allowed by the statutes for making assessments and the collection of the tax thereon. A complete omission of taxable properties from the assessment rolls for one or more years does not affect the tax liens for those years, since the statutes authorize back assessments in order to make the lien enforceable. A consideration of these distinctive features of our tax law convinces me that there is at all times but one lien for taxes, which lien is apportionable according to the certificates issued to represent particular installments of unpaid taxes.